Citation Nr: 0022039	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-13 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran retired from service in April 1996, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.  A 
hearing was held before a hearing officer at the RO in July 
1998.  In October 1999, the veteran's file was transferred to 
the VA Regional Office (RO) in Lincoln, Nebraska.

The appeal was docketed at the Board in 1997.  

In an item of correspondence dated in December 1999, the 
veteran's representative, on the veteran's behalf, conveyed 
disagreement with a noncompensable evaluation assigned by the 
RO in July 1999 for the veteran's service-connected left foot 
disability.  Such matter is addressed in a remand appearing 
at the end of the decision which is set forth hereinbelow.


FINDING OF FACT

The claim for service connection for bilateral knee 
disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for bilateral knee 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for bilateral knee 
disability at issue is whether he has presented evidence of a 
well-grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a 
well-grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for bilateral knee disability is well-grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran asserts that he currently has bilateral knee pain 
which began in service in the early 1970's when he was 
obliged to negotiate stairs and "vertical ladders" on a ship 
while carrying heavy loads.  He states that his bilateral 
knee pain, as of the present time, has still "not resolved."  
In this regard, service medical records reflect that in early 
February 1974 the veteran presented with complaint of pain in 
each knee of two-three weeks' duration, worse in the left.  
Findings on physical examination included an absence of fluid 
and slight tenderness over the left collateral ligament.  The 
assessment was bilateral knee pain, for which the prescribed 
treatment included the application of heat.  Approximately 
one week later the veteran indicated that his knees continued 
to be problematic; he was relieved from duty, in order to 
rest his knees, for a period of five days.  When seen in late 
February 1974, he related his continuing knee pain to the 
traumas incident to having to "climb[] ladders"; the 
possibility of referring the veteran for a Medical Board 
evaluation was entertained.  When seen under private auspices 
in January 1984, several months before he apparently 
reenlisted for a second period of service, the veteran 
alluded to having "a little problem" involving his left knee 
since being in service "10-15" years earlier; the assessment, 
following physical examination, was a "little chondromalacia" 
involving the left knee.  When seen in service in February 
1989, apparently as a result of wearing arch supports for a 
foot problem, the veteran indicated that his knees "hurt"; he 
was apparently given elastic knee supports for ameliorative 
purposes.

Subsequent to service, when he was examined by VA in June 
1996, the veteran related that he began to experience pain in 
his knees in 1974 in service, though he denied experiencing 
any significant trauma to his knees.  There were no pertinent 
positive findings on physical examination and X-ray 
examination of the veteran's knees was interpreted as being 
"negative".  The pertinent examination diagnosis was 
arthralgia involving each knee.

Most recently, when he was examined by VA in July 1998, the 
veteran conveyed "a history of injury" involving his knees in 
service related to having to climb up and down ladders.  
Findings on physical examination included slight crepitation 
in the left knee.  The pertinent examination diagnosis, 
rendered in consideration of X-ray examination (for which, 
however, any related report which may have been prepared is 
apparently not of record), was early osteoarthritis involving 
the left knee.  

In considering the veteran's claim for service connection for 
bilateral knee disability, the Board acknowledges that his 
present contention involving having experienced ladder 
climbing-related knee pain in service is in fact 
substantiated by service medical evidence dated in February 
1974.  Despite such consideration, however, the Board, owing 
to the reasoning advanced hereinbelow, is of the opinion that 
his claim for service connection for bilateral knee 
disability must fail.  In reaching such conclusion, the Board 
is cognizant that the veteran was assessed in service as 
having bilateral knee pain and, subsequent to service (on the 
June 1996 VA examination), as having bilateral arthralgia.  
However, arthralgia, as opposed to comprising a disability 
per se, merely denotes "pain" involving a joint.  See 
Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Significantly, 
pain alone does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Further, while the veteran was 
initially assessed as having arthritis involving his left 
knee in conjunction with his examination by VA in July 1998, 
this was more than one year following his separation from 
service, which consideration precludes awarding service 
connection for such pathology on a presumptive basis in 
accordance with 38 U.S.C.A. §§ 1112, 1131 (West 1991) and 
38 C.F.R. §§ 3.307, 3.309 (1999).  There is, finally, no 
evidence otherwise relating the arthritis to service, as 
might (if extant) permit an inference of service incurrence 
pursuant to 38 C.F.R. § 3.303(d) (1999).  In view of the 
foregoing observations, then, a plausible claim for service 
connection for bilateral knee disability is not presented.  
Accordingly, as was determined by the RO, such claim is not 
well-grounded.  38 U.S.C.A. § 5107(a).

In making the foregoing determination, the Board has taken 
note of a February 1997 statement from the veteran's wife, 
wherein she indicates that the veteran's knees have been 
problematic on a continuous basis since she and the veteran 
were married in 1972.  However, while the Board has in no way 
disregarded such statement, it would respectfully point out 
that an assertion by a lay individual, insofar as creating an 
inference of service medical causation, cannot constitute 
evidence to render a claim well-grounded.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994). 

Finally, as pertinent to the veteran's claim for service 
connection for bilateral knee disability, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to such corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for bilateral knee 
disability is denied.

REMAND

The Board observes that, subsequent to an award (by the VA 
Regional Office in Waco, Texas) of service connection for 
left foot condition, and assignment of a noncompensable 
evaluation therefor, in a rating decision entered in July 
1999, the veteran's representative, in an item of 
correspondence dated in December 1999, conveyed disagreement 
with such evaluation.  On assessing the foregoing in 
conjunction with pertinent observations made by the United 
States Court of Appeals for Veterans Claims in Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999), the Board is of the 
view that the veteran's foregoing claim for a compensable 
rating for left foot disability, on appeal from the initial 
evaluation, must, in the present remand, be formally referred 
to the RO for the issuance of an appropriate Statement of the 
Case (SOC) to the veteran.  Further development pertaining to 
the foregoing is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

The RO should, as soon as possible, issue 
a SOC to the veteran pertaining to his 
above-addressed claim of entitlement to a 
compensable rating for left foot 
disability, on appeal from the initial 
evaluation.  The SOC should reflect 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999), and contain 
advisement to the veteran relative to the 
filing of a related Substantive Appeal. 

Thereafter, in the event the veteran perfects for appeal his 
claim for a compensable rating for left foot disability and 
if otherwise appropriate, the case should be returned to the 
Board for further appellate consideration.  In taking this 
action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.   



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


